Appeals (1) from an order of the Supreme Court, Westchester County (Walsh, J.), entered September 29,1981, which directed appellants to give petitioner a check for the amount of approved claims for methadone maintenance services rendered to Medicaid eligible patients, and (2) as limited by appellants’ brief, from so much of a further order of the same court, dated October 22, 1981, as denied their motion for leave to renew. Order entered September 29, 1981 reversed, without costs or disbursements, and matter remitted to Special Term for further proceedings consistent herewith. Appeal from the order dated October 22, 1981 dismissed as academic, without costs or disbursements, in view of our determination on the appeal from the order entered September 29, 1981. The record before this court is inadequate for purposes of resolving the question of petitioner’s entitlement to reimbursement for methadone maintenance services rendered to Medicaid eligible pátients. Special Term, in essence, determined as a matter of law that petitioner was entitled to the amount sought. This was error. .Serious questions exist as to the nature of petitioner’s relationship with the Psychiatric Services Center, which entity rendered the services in issue, whether the affirmative defenses pleaded are meritorious, whether a right of setoff exists, and whether appellants are estopped from *569asserting the set-off defense. We direct the parties to proceed in an expeditious manner in light of the delays already existing in this case and the financial hardship involved herein. We further note that we are aware of an order of Special Term (Daronco, J.), dated October 13, 1981, which purports to dismiss a petition. No issue with respect thereto is presently before this court. Gulotta, J. P., O’Connor, Thompson and Brown, JJ., concur.